                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 2o-10226-RGS

                         JOANNA M. SNYDER, et al.

                                       v.

              CONTRACTED MEDICAL FOR THE DOC, et al.


                                    ORDER

                                March 9, 2020

      This prisoner civil rights action was initiated on February 5, 2020, by

Joanna M. Snyder (“Snyder”) and Jennifer Donahue (“Donahue”), both

inmates in custody at MCI Framingham. See Docket No. 1. At that time,

Synder’s application to proceed without prepayment of fees was denied

without prejudice to refiling with a copy of her prison account statement. See

Docket No. 4. She has not, as of today, submitted a complete application for

in forma pauperis status. On March 6, 2020, Donahue forwarded to the

court an inmate grievance form dated February 21, 2020, indicating that she

had requested but was denied a transfer of $350.00 from her prison account

to the court for the payment of the filing fee.

      Now before the court is Plaintiffs’ motion for appointment of counsel.

See Docket No. 8. There is no Constitutional right to a free lawyer in a civil
case. DesRosiers v. Moran, 949 F.2d 15, 23 (1st Cir. 1991). A court may

request an attorney to represent a plaintiff where she “demonstrate[s] that

[s]he [is] indigent and that exceptional circumstances [are] present such that

a denial of counsel [is] likely to result in fundamental unfairness impinging

on h[er] due process rights.” Id. at 23. Plaintiffs have not established

indigent status, nor do the highly generalized allegations in Plaintiffs’

Complaint constitute “exceptional circumstances” at this stage.

      Accordingly, Plaintiffs’ motion (Docket No. 8) for appointment of

counsel is DENIED WITHOUT PREJUDICE. If Plaintiffs wish to proceed as

parties to this action, they shall, within 21 days of this Order, either pay the

$400 filing fee1 or each file an application to proceed in forma pauperis

accompanied by a certified copy of her prison account statement. Failure of

either party to comply with this directive will result in the dismissal of her

claims from this action. The Clerk shall provide each plaintiff with blank

Applications to Proceed in District Court Without Prepaying Fees or Costs.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns
                                    UNITED STATES DISTRICT JUDGE




      The applicable fees for instituting a civil action is $400.00 ($50
      1

administration fee and $350 filing fee). See Judicial Conference Fee
Schedule.
                                       2
